Opinion issued January 30, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-01012-CR
                            ———————————
                  IN RE BRIAN WAYNE GERBICH, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Brian Wayne Gerbich, has filed a petition for writ of mandamus

requesting that our Court compel the district court to grant relator’s petition for an

occupational license.1 We deny the petition.




1
      The underlying case is State of Texas v. Brian Wayne Gerbich, cause number
      1581536, pending in the 177th District Court of Harris County, Texas, the
      Honorable Robert Johnson presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2